Judgment unanimously affirmed. Memorandum: We conclude that the ruse employed by police officers during their questioning of defendant did not render defendant’s statement involuntary. No threats or promises were made to defendant and the officers’ misrepresentations did not create a substantial risk that defendant might falsely incriminate himself (see, People v Tarsia, 50 NY2d 1, 11; People v Hassell, 180 AD2d *932819, 820, lv denied 79 NY2d 1050; People v Entzminger, 163 AD2d 138, 141-142, lv denied 76 NY2d 939; People v Green, 147 AD2d 955, 957, lv denied 74 NY2d 740; People v Burnett, 99 AD2d 786).
Photographs of the house of defendant’s aunt were relevant (see, People v Scarola, 71 NY2d 769, 777), and their admission was within the discretion of the trial court (see, People v Fedora, 186 AD2d 982, 983, lv denied 81 NY2d 762). Because the conviction is affirmed, defendant’s subsequent conviction upon a plea of guilty, which was conditioned upon receipt of a sentence to run concurrently with that imposed upon the first conviction, is likewise affirmed (cf., People v Fuggazzatto, 62 NY2d 862). (Appeal from Judgment of Supreme Court, Monroe County, Mark, J. — Kidnapping, 1st Degree.) Present — Pine, J. P., Balio, Fallon, Doerr and Davis, JJ.